Exhibit 10.2

 

NATURE’S SUNSHINE PRODUCTS, INC.

2009 STOCK INCENTIVE PLAN
NON-INCENTIVE STOCK OPTION AGREEMENT

 

This NON-INCENTIVE STOCK OPTION AGREEMENT (the “Agreement”) is made this 6th day
of February, 2012, by and between Nature’s Sunshine Products, Inc., a Utah
corporation (the “Company”), and David Wynne Roberts, an individual resident of
the United Kingdom (“Employee”).

 

1.                                       Grant of Option.  The Company hereby
grants Employee the option (the “Option”) to purchase all or any part of an
aggregate of 135,000 shares (the “Shares”) of Common Stock of the Company at the
exercise price of $15.85 per share (the closing price of the Company’s Common
Stock on the date of this agreement) according to the terms and conditions set
forth in this Agreement and in the Nature’s Sunshine Products, Inc. 2009 Stock
Incentive Plan (the “Plan”).  The Option will not be treated as an incentive
stock option within the meaning of Section 422 of the Internal Revenue Code of
1986, as amended (the “Code”).  The Option is issued under the Plan and is
subject to its terms and conditions.  A copy of the Plan will be furnished upon
request of Employee.

 

The Option shall terminate at the close of business ten years from the date
hereof.

 

2.                                       Vesting of Option Rights.

 

(a)                                  Except as otherwise provided in this
Agreement, the Option may be exercised by Employee in accordance with the
following schedule:

 

On or after each of
the following dates

 

Number of non-cumulative
Shares with respect to
which the Option is
exercisable

 

 

 

February 6, 2013

 

45,000

 

 

 

February 6, 2014

 

45,000

 

 

 

February 6, 2015

 

45,000

 

(b)                                 During the lifetime of Employee, the Option
shall be exercisable only by Employee and shall not be assignable or
transferable by Employee, other than by will or the laws of descent and
distribution.

 

3.                                       Exercise of Option after Death or
Termination of Employment.  The Option shall terminate and may no longer be
exercised if Employee ceases to be employed by the Company or its affiliates,
except that:

 

--------------------------------------------------------------------------------


 

(a)                                  If Employee’s employment shall be
terminated for any reason, voluntary or involuntary, other than for “Cause” (as
defined in Section 3(e)) or Employee’s death or disability (within the meaning
of Section 22(e)(3) of the Code), Employee may, at any time within a period of 3
months after such termination, exercise the Option to the extent the Option was
exercisable or becomes exercisable by Employee on the date of the termination of
Employee’s employment.

 

(b)                                 If Employee’s employment is terminated for
Cause, the Option shall be terminated as of the date of the act giving rise to
such termination.

 

(c)                                  If Employee shall die while the Option is
still exercisable according to its terms or if employment is terminated because
Employee has become disabled (within the meaning of Section 22(e)(3) of the
Code) while in the employ of the Company and Employee shall not have fully
exercised the Option, such Option may be exercised at any time within 12 months
after Employee’s death or date of termination of employment for disability by
Employee, personal representatives or administrators or guardians of Employee,
as applicable, or by any person or persons to whom the Option is transferred by
will or the applicable laws of descent and distribution, to the extent of the
full number of Shares Employee was entitled to purchase under the Option on
(i) the earlier of the date of death or termination of employment or (ii) the
date of termination for such disability, as applicable.

 

(d)                                 Notwithstanding the above, in no case may
the Option be exercised to any extent by anyone after the termination date of
the Option.

 

(e)                                  “Cause” shall mean (i) the willful and
continued failure by Employee substantially to perform his or her duties and
obligations (other than any such failure resulting from his or her incapacity
due to physical or mental illness), (ii) Employee’s conviction or plea bargain
of any felony or gross misdemeanor involving moral turpitude, fraud or
misappropriation of funds or (iii) the willful engaging by Employee in
misconduct which causes substantial injury to the Company or its affiliates, its
other employees or the employees of its affiliates or its clients or the clients
of its affiliates, whether monetarily or otherwise.  For purposes of this
subsection, no action or failure to act on Employee’s part shall be considered
“willful” unless done or omitted to be done by Employee in bad faith and without
reasonable belief that his or her action or omission was in the best interests
of the Company.

 

4.                                       Acceleration of Vesting.

 

(a)                                  In the event that Employee’s employment is
terminated by the Company for any reason, other than for Cause, or by reason of
Employee’s death or disability, the Option, in its entirety, shall fully vest
and become immediately exercisable.

 

(b)                                 Additionally, upon the occurrence of a
“Change in Control Event” (as defined below):

 

(i)                                     If in connection with the Change in
Control Event, the Acquiring Person (as defined below) elects to continue this
Option in effect (or substitute a

 

2

--------------------------------------------------------------------------------


 

similar option for this Option) and to replace the shares of Common Stock
issuable upon exercise of this Option with other equity securities that are
registered under the Securities Act of 1933 and are freely transferable under
all applicable federal and state securities laws and regulations, with
appropriate adjustments as to the number of shares purchasable thereunder and
the exercise price thereof, this Option shall remain subject to the vesting
schedule set forth in Section 2 and otherwise become exercisable in full if:

 

(A)                              at any time after the date of the Change in
Control Event, Employee’s employment with the Company (or any successor company
or affiliated entity with which Employee is then employed) is terminated for any
reason set forth in Section 4(a) above; or

 

(B)                                within 24 months after the date of the Change
in Control Event, Employee’s employment with the Company (or any successor
company or affiliated entity with which Employee is then employed) is terminated
by Employee for “Good Reason” (as defined below).

 

(ii)                                  If the Change in Control Event does not
meet the criteria specified in subsection (b)(i) above, this Option shall fully
vest and become immediately exercisable upon the Change in Control Event.

 

(c)                                  For purposes of this Agreement, “Change in
Control Event” shall mean:

 

(i)                                     approval by the stockholders of the
Company of a plan of complete dissolution or liquidation of the Company; or

 

(ii)                                  consummation of a merger, consolidation,
statutory share exchange or similar form of corporate transaction involving the
Company or any of its subsidiaries that requires the approval of the Company’s
stockholders, whether for such transaction or the issuance of securities in the
transaction (a “Business Combination”), unless immediately following such
Business Combination:  (A) more than 50% of the total voting power of (x) the
corporation resulting from such Business Combination (the “Surviving
Corporation”), or (y) if applicable, the ultimate parent corporation that
directly or indirectly has beneficial ownership of at least 90% of the voting
securities eligible to elect directors of the Surviving Corporation (the “Parent
Corporation”), is represented by Company Voting Securities (as defined in
subsection (c)(iv)) that were outstanding immediately prior to such Business
Combination (or, if applicable, is represented by shares into which such Company
Voting Securities were converted pursuant to such Business Combination), and
such voting power among the holders thereof is in substantially the same
proportion as the voting power of such Company Voting Securities among the
holders thereof immediately prior to the Business Combination, (B) no person
(other than any employee benefit plan (or related trust) sponsored or maintained
by the Surviving Corporation or the Parent Corporation) is or becomes the
beneficial owner, directly or indirectly, of 50% or more of the total voting
power of the outstanding voting securities eligible to elect

 

3

--------------------------------------------------------------------------------


 

directors of the Parent Corporation (or, if there is no Parent Corporation, the
Surviving Corporation) and (C) at least a majority of the members of the board
of directors of the Parent Corporation (or, if there is no Parent Corporation,
the Surviving Corporation) following the consummation of the Business
Combination were Incumbent Directors (as defined in subsection (c)(v)) at the
time of the approval by the Company’s board of directors (the “Board”) of the
execution of the initial agreement providing for such Business Combination (any
Business Combination which satisfies all of the criteria specified in (A),
(B) and (C) above shall be deemed to be a “Non-Qualifying Transaction”); or

 

(iii)                               consummation of a sale of all or
substantially all of the Company’s business and/or assets to a person or entity
which is not a subsidiary; or

 

(iv)                              any “person” (as such term is used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) is or becomes a “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
representing 50% or more (an “Acquiring Person”) of the combined voting power of
the Company’s then outstanding securities eligible to vote for the election of
the Board (the “Company Voting Securities”); provided, however, that the event
described in this subsection (c)(iv) shall not be deemed to be a Change in
Control Event by virtue of any of the following acquisitions:  (A) by the
Company or any subsidiary, (B) by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any subsidiary, (C) by any underwriter
temporarily holding securities pursuant to an offering of such securities, or
(D) pursuant to a Non-Qualifying Transaction, as defined in subsection (c)(ii);
or

 

(v)                                 during any period not longer than two
consecutive years, individuals who at the beginning of such period constituted
the Board (the “Incumbent Directors”) cease for any reason to constitute at
least a majority thereof, provided that any person becoming a director
subsequent to the beginning of such period whose election or nomination for
election was approved by a vote of a least a majority of the Incumbent Directors
then on the Board (either by a specific vote or by approval of the proxy
statement of the Company in which such person is named as a nominee for
director, without written objection to such nomination) shall be an Incumbent
Director, provided, however, that no individual initially elected or nominated
as a director of the Company as a result of an actual or threatened election
contest with respect to directors or as a result of any other actual or
threatened solicitation of proxies by or on behalf of any person other than the
Board shall be deemed to be an Incumbent Director.

 

(d)                                 For purposes of this Agreement, “Continuing
Director” shall mean any Incumbent Director, who, while such person is a member
of the Board, is not an Acquiring Person or an Affiliate or Associate (as
defined below) of an Acquiring Person, or a representative of an Acquiring
Person or of any such Affiliate or Associate; and for purposes hereof,
“Affiliate” and “Associate” shall have the respective meanings ascribed to such
terms in Rule 12b-2 promulgated under the Exchange Act.

 

4

--------------------------------------------------------------------------------


 

(e)                                  For purposes of this Agreement, “Good
Reason” shall mean the occurrence of any of the following events following a
Change in Control Event, except for the occurrence of such an event in
connection with the termination of Employee’s employment by the Company (or any
successor company or affiliated entity then employing Employee) for Cause,
disability or death:

 

(A)                              the assignment to Employee of employment duties
or responsibilities which are not substantially comparable in responsibility to
the employment duties and responsibilities held by Employee immediately prior to
the Change in Control Event;

 

(B)                                a reduction in Employee’s base salary as in
effect immediately prior to the Change in Control Event or as the same may be
increased from time to time during the term of this Agreement; or

 

(C)                                requiring Employee to work in a location more
than 50 miles from Employee’s office location immediately prior to the Change in
Control Event, except for requirements of temporary travel on the Company’s
business to an extent substantially consistent with Employee’s business travel
obligations immediately prior to the Change in Control Event.

 

(f)                                    Notwithstanding any of the foregoing to
the contrary, any acceleration of the Option shall be subject to and conditioned
on compliance with applicable regulatory requirements, including, without
limitation, Section 409A of the Internal Revenue Code.

 

5.                                       Method of Exercise of Option.  Subject
to the foregoing, the Option may be exercised in whole or in part from time to
time by serving written notice of exercise on the Company at its principal
office within the Option period.  The notice shall state the number of Shares as
to which the Option is being exercised and shall be accompanied by payment of
the exercise price.  Payment of the exercise price shall be made (i) in cash
(including bank check, personal check or money order payable to the Company),
(ii) with the approval of the Company (which may be given in its sole
discretion), by delivering to the Company for cancellation shares of the
Company’s Common Stock already owned by Employee having a Fair Market Value (as
defined in the Plan) equal to the full exercise price of the Shares being
acquired, or (iii) with the approval of the Company (which may be given in its
sole discretion), by delivering to the Company a combination thereof.  In
addition, with the approval of the Company (which may be given in its sole
discretion), the Option may be exercised by delivering to the Employee, a number
of Shares having an aggregate Fair Market Value (determined as of the date of
exercise) equal to the excess, if positive, of the Fair Market Value of the
Shares underlying the Option being exercised, on the date of exercise, over the
exercise price of the Option for such Shares.

 

6.                                       Miscellaneous.

 

(a)                                  Plan Provisions Control.  In the event that
any provision of the Agreement conflicts with or is inconsistent in any respect
with the terms of the Plan, the terms of the Plan shall control.

 

5

--------------------------------------------------------------------------------


 

(b)                                 No Rights of Stockholders.  Neither
Employee, Employee’s legal representative nor a permissible assignee of this
Option shall have any of the rights and privileges of a stockholder of the
Company with respect to the Shares, unless and until such Shares have been
issued in the name of Employee, Employee’s legal representative or permissible
assignee, as applicable.

 

(c)                                  No Right to Employment.  The grant of the
Option shall not be construed as giving Employee the right to be retained in the
employ of, or as giving a director of the Company or an Affiliate (as defined in
the Plan) the right to continue as a director of the Company or an Affiliate
with, the Company or an Affiliate, nor will it affect in any way the right of
the Company or an Affiliate to terminate such employment or position at any
time, with or without cause.  In addition, the Company or an Affiliate may at
any time dismiss Employee from employment, or terminate the term of a director
of the Company or an Affiliate, free from any liability or any claim under the
Plan or the Agreement.  Nothing in the Agreement shall confer on any person any
legal or equitable right against the Company or any Affiliate, directly or
indirectly, or give rise to any cause of action at law or in equity against the
Company or an Affiliate.  The Option granted hereunder shall not form any part
of the wages or salary of Employee for purposes of severance pay or termination
indemnities, irrespective of the reason for termination of employment.  Under no
circumstances shall any person ceasing to be an employee of the Company or any
Affiliate be entitled to any compensation for any loss of any right or benefit
under the Agreement or Plan which such employee might otherwise have enjoyed but
for termination of employment, whether such compensation is claimed by way of
damages for wrongful or unfair dismissal, breach of contract or otherwise.  By
participating in the Plan, Employee shall be deemed to have accepted all the
conditions of the Plan and the Agreement and the terms and conditions of any
rules and regulations adopted by the Committee (as defined in the Plan) and
shall be fully bound thereby.

 

(d)                                 Governing Law.  The validity, construction
and effect of the Plan and the Agreement, and any rules and regulations relating
to the Plan and the Agreement, shall be determined in accordance with the
internal laws, and not the law of conflicts, of the State of Utah.

 

(e)                                  Severability.  If any provision of the
Agreement is or becomes or is deemed to be invalid, illegal or unenforceable in
any jurisdiction or would disqualify the Agreement under any law deemed
applicable by the Committee, such provision shall be construed or deemed amended
to conform to applicable laws, or if it cannot be so construed or deemed amended
without, in the determination of the Committee, materially altering the purpose
or intent of the Plan or the Agreement, such provision shall be stricken as to
such jurisdiction or the Agreement, and the remainder of the Agreement shall
remain in full force and effect.

 

(f)                                    No Trust or Fund Created.  Neither the
Plan nor the Agreement shall create or be construed to create a trust or
separate fund of any kind or a fiduciary relationship between the Company or any
Affiliate and Employee or any other person.

 

(g)                                 Headings.  Headings are given to the
Sections and subsections of the Agreement solely as a convenience to facilitate
reference.  Such headings shall not be deemed in any way

6

--------------------------------------------------------------------------------


 

material or relevant to the construction or interpretation of the Agreement or
any provision thereof.

 

(h)                                 Conditions Precedent to Issuance of Shares. 
Shares shall not be issued pursuant to the exercise of the Option unless such
exercise and the issuance and delivery of the applicable Shares pursuant thereto
shall comply with all relevant provisions of law, including, without limitation,
the Securities Act of 1933, as amended, the Exchange Act of 1934, as amended,
the rules and regulations promulgated thereunder, the requirements of any
applicable Stock Exchange and the Utah Revised Business Corporation Act.  As a
condition to the exercise of the purchase price relating to the Option, the
Company may require that the person exercising or paying the purchase price
represent and warrant that the Shares are being purchased only for investment
and without any present intention to sell or distribute such Shares if, in the
opinion of counsel for the Company, such a representation and warranty is
required by law.

 

(i)                                     Withholding.  In order to provide the
Company with the opportunity to claim the benefit of any income tax deduction
which may be available to it upon the exercise of the Option and in order to
comply with all applicable federal or state income tax laws or regulations, the
Company may take such action as it deems appropriate to insure that, if
necessary, all applicable federal or state payroll, withholding, income or other
taxes are withheld or collected from Employee.

 

(j)                                     Consultation With Professional Tax and
Investment Advisors.  The holder of this Award acknowledges that the grant,
exercise, vesting or any payment with respect to this Award, and the sale or
other taxable disposition of the Shares acquired pursuant to the exercise
thereof, may have tax consequences pursuant to the Code or under local, state or
international tax laws.  The holder further acknowledges that such holder is
relying solely and exclusively on the holder’s own professional tax and
investment advisors with respect to any and all such matters (and is not
relying, in any manner, on the Company or any of its employees or
representatives).  Finally, the holder understands and agrees that any and all
tax consequences resulting from the Award and its grant, exercise, vesting or
any payment with respect thereto, and the sale or other taxable disposition of
the Shares acquired pursuant to the Plan, is solely and exclusively the
responsibility of the holder without any expectation or understanding that the
Company or any of its employees or representatives will pay or reimburse such
holder for such taxes or other items.

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and Employee have executed this Agreement on the
date set forth in the first paragraph.

 

 

NATURE’S SUNSHINE PRODUCTS, INC.

 

 

 

 

 

By:

/s/ Stephen M. Bunker

 

Name:

Stephen M. Bunker

 

Title:

Vice President, Chief Financial Officer, and Treasurer

 

 

 

 

 

DAVID WYNNE ROBERTS

 

 

 

 

 

/s/ D. Wynne Roberts

 

8

--------------------------------------------------------------------------------